        Case 15-56711-wlh                 Doc 53         Filed 05/06/19 Entered 05/06/19 16:33:42                       Desc Ch 13
                                                          Discharge Page 1 of 2
Information to identify the case:
Debtor 1              Willie T Bass                                                   Social Security number or ITIN   xxx−xx−7957

                      First Name   Middle Name   Last Name                            EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                              Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                      EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Georgia

Case number: 15−56711−wlh



Order of Discharge                                                                                    12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:
                                            Willie T Bass
IT IS FURTHER ORDERED THAT:

Any employer of the debtor(s) against which a Chapter 13 Employee Deduction Order is in effect shall cease
immediately withholding from the wages, salary, commissions, or other earnings or income of the debtor any monies
on account of the Chapter 13 case.

The Attorney for the debtor(s) shall serve a copy of this order upon any employer of the debtor who is subject to an
Employee Deduction Order.
                                            By the
                                            court:

5/6/19

                                                     Wendy L. Hagenau
                                                     United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 13 Case
This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                         ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                         ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                   ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                             U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                        523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                         the plan;
any debt voluntarily. 11 U.S.C. § 524(f).
                                                                                            For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                        page 1
    Case 15-56711-wlh      Doc 53    Filed 05/06/19 Entered 05/06/19 16:33:42              Desc Ch 13
                                      Discharge Page 2 of 2




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases
      made after the bankruptcy case was filed if          This information is only a general
      obtaining the trustee's prior approval of            summary of the bankruptcy discharge;
      incurring the debt was practicable but was           some exceptions exist. Because the law
      not obtained;                                        is complicated, you should consult an
                                                           attorney to determine the exact effect of
                                                           the discharge in this case.


                                                           This Bankrutcy Discharge is an
                                                           important document that you should
                                                           retain in the event a copy is needed in
                                                           the future. If you request a copy from the
                                                           Clerk's Office at a later date you will be
                                                           required to pay a fee.




Form 3180W                               Chapter 13 Discharge                              page 2
